DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4, 6, 8-11, and 14-20 are pending in the Amendment filed 06/06/2022.
The rejections of claims 1-4, 6, 8-11, and 14-20 under 35 U.S.C. 112(b), as being indefinite, are withdrawn in view of Applicant’s amendments to claims 1 and 15. 
The prior art rejections of record are maintained, but have been modified to meet new claim limitations, as set forth below. 
Response to Arguments
Applicant’s arguments, see “Remarks” filed 06/06/2022, with respect to claim 1 have been considered but are not persuasive. 
Applicant argues, as to amended claim 1:
“Thus, as amended, claim 1 relates to a specific embodiment of the present disclosure in which the aqueous cleaning composition comprises 5-20 wt% of an organic solvent. By comparison, Wu teaches a very different composition. As specifically disclosed by Wu, the residue cleaning composition includes water, a fluoride, a pH buffer system including a base and an organic acid, which can be an aminoalkylsulfonic acid and/or an aminoalkylcarboxylic acid. Importantly, the composition is substantially free of an added organic solvent (see the Abstract and paragraph [0015]). The phrase “substantially free’ is defined as containing 2% by weight or less, or 1% by weight or less of an added organic solvent (see paragraph [0022]). As a result, one of ordinary skill in the art would not be motivated to increase the amount of an added organic solvent in the residue cleaning composition to 5-20 wt%, as recited in present claim 1, with any expectation of success, since to do so would go against the expressed teaching of this reference.
“For at least this reason, Applicant therefore believes that present claim 1 is patentable over Wu. Seijo, cited for the reasons described in the Office Action, cannot overcome this deficiency of Wu since any combination of the teaching of Wu with that of Seijo would necessarily still result in a cleaning composition that is substantially free of an organic solvent.” [“Remarks”, para. bridging pg. 8-9].
In response, this argument is not persuasive because Wu discloses “the composition may include one or more of the following additives”, “The additive(s) may be added to the extent that they do not adversely affect the pH range of the composition.”, and that “Some examples of representative additives include… amides (including aprotic solvents such as dimethyl formamide and dimethyl acetamide)” [para. 0019]. Dimethyl formamide is listed in the Instant Specification as an organic solvent of the claimed invention [Instant Specification at para. 0036, “dimethyl formamide (DMF)”]. 
Wu therefore teaches adding at least one organic solvent, here, dimethyl formamide [para. 0019]. Wu suggests adding it to the extent it does not affect the pH, which at a pH of about 6.71, would have a negligible impact on the composition of Wu comprising a “pH ranging from about 2 to about 9” [claim 1], and therefore renders obvious the claimed range of “from about 5 wt% to about 20 wt% of at least one organic solvent”.
Additionally, the fluoride-based cleaning compositions for titanium nitride-containing substrates [para. 0038, Abstract] disclosed by Seijo also include the use of dimethyl formamide [para. 0045, “Preferred solvents include but are not limited formamides amide glycol ethers, to N,N-dimethylacetamide, N,N-dimethylformamide”], in amounts of “0 to 70 % weight by volume” [para. 0045], and a pH within the range of 3.0 to 8.0 [para. 0033].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of dimethyl formamide, of the cleaning composition of Wu, to include the disclosed range of dimethyl formamide, of the cleaning composition of Seijo, because they are effective concentrations in fluoride-based cleaning compositions for titanium nitride-containing substrates, as taught by Seijo [para. 0038; Abstract]. 
For the foregoing reasons, the prior art rejections of record are maintained, but have been modified to meet new claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 7534753 B2) in view of Seijo et al. (US 20030181342 A1).
Examination Note : Italics are used to indicate which claim limitations are not explicitly disclosed by cited reference. 	
1. Wu discloses an aqueous cleaning composition for titanium nitride (TiN) substrate [para. 0008-0009; Table V, TiN: “<1” Angstroms/min], comprising: 
from about 0.01 wt% to about 10 wt% at least one etchant source [claim 5, “ammonium fluoride”; para. 0016, “0.001 by weight to 10% by weight”, which narrowly encompasses and therefore anticipates the claimed range. See MPEP 2131.03 II.], 
from about 0.01 wt% to about 10 wt% of at least one passivating agent [claim 3, “corrosion inhibitor”; para. 0018, “about 0.2 to about 10% by weight of a corrosion inhibitor”, which is nearly coextensive with, and therefore anticipates the claimed range. See MPEP 2131.03 II.], 
from about 50 wt% to about 99.5 wt% water [claim 1; para. 0010, para. 0017, “80% by weight or greater of water”, which is within, and therefore renders obvious, the claimed range. See MPEP 2144.05 I.], 
from about 5 wt% to about 20 wt% of at least one organic solvent [para. 0019, “additive(s) may be added to the extent that they do not adversely affect the pH range of the composition.”, “dimethyl formamide”],
optionally from about 0 wt% to about 20 wt% of at least one buffering species [para. 0013, “1% by weight to about 10% by weight”, which is within, and therefore renders obvious, the claimed range. See MPEP 2144.05 I.],
optionally from about 0 wt% to about 10 wt% of at least one additional corrosion inhibitor [claim 3; para. 0018, “up to about 15% by weight”, which is within, and therefore renders obvious, the claimed range. See MPEP 2144.05 I.], and 
optionally from about 0 wt% to about 1 wt% of at least one oxidizing agent [para. 0013, “phosphoric acid”; para. 0014, “0.1% by weight to about 10% by weight”, which substantially overlaps with, and therefore renders obvious, the claimed range. See MPEP 2144.05 I.],
wherein said aqueous cleaning composition has a pH in a range from about 8 to about 13 [claim 1, “pH ranging from about 2 to about 9”, which overlaps, and therefore renders obvious, the claimed range] and is suitable for cleaning post-plasma etch residue from the TiN substrate having said residue thereon [para. 0008-0009; Table V, TiN: “<1” Angstroms/min], and
wherein the at least one passivating agent comprises a species selected from the group consisting of boric acid, 3-hydroxy-2-naphthoic acid, malonic acid [claim 3], iminodiacetic acid [claim 3], ammonium pentaborate, urea, methyltriethoxysilane, and mixtures thereof [claim 3], and
wherein post plasma etch residue cleaning has TiN etch rate of less than about 1 Angstrom/min [Table V, TiN: “<1 Angstrom/min”, which anticipates the claimed etch rate. See MPEP 2131.03 II.],
Wu discloses the composition may include surfactants [para. 0019, “composition may also include one or more of the following additives: surfactants”, “Surfynol 465 surfactant”] but fails to explicitly disclose:
from about 0.001 wt% to about 10 wt% of at least one non-ionic surfactant corrosion
inhibitor,
wherein the at least one non-ionic surfactant corrosion inhibitor comprises a species selected from the group consisting of ethylene oxide/propylene oxide block copolymers, a polysorbate, polyoxypropylene/polyoxyethylene block copolymers, and combinations thereof.
However, Seijo discloses pH buffered compositions useful for cleaning residue from semiconductor substrates [Abstract], comprising:
A semi-aqueous cleaning formulation useful for removing particles from semiconductor wafer substrates formed during a dry etching process for semiconductor devices, the cleaning formulation comprising a buffering system a polar organic solvent, and a fluoride source. [Abstract].
[0048] In a still further embodiment, the present invention may further and optionally comprise at least one surfactant. Suitable surfactants include but are not limited to amphoteric, cationic, anionic, and nonionic, which may be present individually or in combination in amounts up to 0.5%, preferably up to 0.1% and more preferably up to 0.05% weight by volume. Specific non-limiting examples of surfactants are Surfynol.RTM., Triton.RTM., Tergitol.RTM., and Tween.RTM.[para. 0048].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surfactant, of the cleaning composition of Wu, to include the surfactant species and concentrations of the cleaning composition of Seijo, because they are effective concentrations and alternative species in cleaning compositions for titanium nitride-containing substrates, as taught by Seijo [Para. 0038; Abstract]. 
Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP § 2143, B. Here, Wu discloses Surfynol surfactants are suitable within the cleaning composition [para. 0019] and Seijo teaches “Specific non-limiting examples of surfactants are Surfynol.RTM., Triton.RTM., Tergitol.RTM., and Tween.RTM” [para. 0033]. Because both Wu and Seijo rely on Surfynol surfactants to formulate the cleaning composition, it would have been prima facie obvious to substitute one of the other surfactants disclosed by Seijo for the Surfynol surfactant in Wu, with the predictable result of providing an effective surfactant within cleaning composition of Wu. 
As to the concentration of surfactant, Seijo discloses up to 0.5% weight by volume [para. 0048]. 0.5 g surfactant/100mL solution converts to 0.46 wt.% (0.5 g/108g *100%), which is within the claimed range. See Unit Conversion Calculation below. 
Unit Conversion Calculation
For a rough estimation (absent a measured specific gravity of Seijo’s compositions), the broadest disclosure of Seiko, e.g., claim 35, is considered as follows.

    PNG
    media_image1.png
    142
    296
    media_image1.png
    Greyscale

At the high end of the water and organic acid ranges: 70% g/mL water (density of 1 g/mL), 25% g/mL organic acid (here, formic acid having a density of  1.22 g/mL) would leave 4.5% salt of organic acid (here, sodium formate having a density of 1.92 g/mL) and 0.5% surfactant as the remainder. 
A 100 mL solution would contain 70 grams water, 25 grams formic acid, and 4.5 grams formate salt. Although not expected, but for the purposes of determining an estimated specific gravity, it is assumed that the salt entirely dissociates to give 3 g formic acid and 1.5 g sodium (4.5 grams * 46 g/mol molar weight of formic acid divided by 68 g/mol sodium formate). Thus, the 100 mL solution would contain 70 g water, 28 g formic acid (0.6 mol), and 1.5 g sodium. Formic acid at 0.6 mol in 70 ml water gives 8.6 mol/L concentration. Lastly, given that the density of sodium is less than that of water, and constitutes less than 2 wt%/vol of the solution, it is considered negligible. Likewise, the small amount of surfactant is considered negligible.  
As such, the density of the solution (at 8.6 mol/L formic acid aqueous solution) is estimated to be 1.08 g/mL. See graph below via https://www.engineeringtoolbox.com/density-aqueous-solution-formic-lactic-oxalic-acetic-citric-acid-concentration-d_1953.html. Thus, 0.5 g surfactant/100mL solution converts to 0.46 wt.% (0.5 g/108g *100%), which is within the claimed range. 

    PNG
    media_image2.png
    548
    769
    media_image2.png
    Greyscale

As to amended claim 1, “from about 5 wt% to about 20 wt% of at least one organic solvent”, Wu discloses “the composition may include one or more of the following additives”, “The additive(s) may be added to the extent that they do not adversely affect the pH range of the composition.”, and that “Some examples of representative additives include… amides (including aprotic solvents such as dimethyl formamide and dimethyl acetamide)” [para. 0019]. Dimethyl formamide is listed in the Instant Specification as an organic solvent of the claimed invention [Instant Specification at para. 0036, “dimethyl formamide (DMF)”].
Wu therefore teaches adding at least one organic solvent, here, dimethyl formamide [para. 0019]. Wu suggests adding it to the extent it does not affect the pH, which at a pH of about 6.72, would have a negligible impact on the composition of Wu comprising a “pH ranging from about 2 to about 9” [claim 1], and therefore renders obvious the claimed range of “from about 5 wt% to about 20 wt% of at least one Additionally, the fluoride-based cleaning compositions for titanium nitride-containing substrates [para. 0038, Abstract] disclosed by Seijo also include the use of dimethyl formamide [para. 0045, “Preferred solvents include but are not limited formamides amide glycol ethers, to N,N-dimethylacetamide, N,N-dimethylformamide”], in amounts of “0 to 70 % weight by volume” [para. 0045], and a pH within the range of 3.0 to 8.0 [para. 0033].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of dimethyl formamide, of the cleaning composition of Wu, to include the disclosed range of dimethyl formamide, of the cleaning composition of Seijo, because they are effective concentrations in fluoride-based cleaning compositions for titanium nitride-containing substrates, as taught by Seijo [para. 0038; Abstract]. 
2. Modified Wu discloses the cleaning composition of claim 1, wherein the post-plasma etch residue comprises residue selected from the group consisting of titanium-containing compounds, polymeric compounds, copper-containing compounds, tungsten-containing compounds, cobalt- containing compounds, and combinations thereof [para. 0008-0009; Table V]. 
3. Modified Wu discloses the cleaning composition of claim 1 wherein the at least one etchant comprises a fluoride species selected from the group consisting of hydrofluoric acid [para. 0016], fluoroboric acid [claim 6; para. 0016], tetramethylammonium hexafluorophosphate [claim 5; para. 0016], ammonium fluoride [claim 5; para. 0016], ammonium bifluoride, tetrabutylammonium tetrafluoroborate [claim 5; para. 0016], tetramethylammonium tetrafluoroborate [claim 5; para. 0016], tetraethylammonium tetrafluoroborate [claim 5; para. 0016], tetrapropylammonium tetrafluoroborate, tetrabutylammonium tetrafluoroborate, and combinations thereof [claim 5, para. 0016].
4. Modified Wu discloses the cleaning composition of claim 3, wherein the at least one etchant comprises a fluoride selected from the group consisting of ammonium bifluoride, ammonium fluoride [claim 5; para. 0016], and combinations thereof.
6.  Modified Wu discloses the cleaning composition of claim 1, wherein the at least one passivating agent comprises boric acid [Seijo, para. 0047].
As to passivating agents (corrosion inhibitors), Wu teaches: “Corrosion inhibitors may be, for example, an organic acid, an organic acid salt, a phenol, a triazole, a hydroxylamine or acid salt thereof. Examples of particular corrosion inhibitors include citric acid, anthranilic acid, gallic acid, benzoic acid, isophthalic acid, maleic acid, fumaric acid, D,L-malic acid, malonic acid, phthalic acid, maleic anhydride, phthalic anhydride, benzotriazole (BZT), resorcinol, carboxybenzotriazole, diethyl hydroxylamine and the lactic acid and citric acid salts thereof, and the like.” [para. 0018].
Wu therefore fails to explicitly disclose: wherein the at least one passivating agent comprises boric acid.
However, Seijo discloses pH buffered compositions useful for cleaning residue from semiconductor substrates [Abstract], comprising:
The corrosion inhibitor and cleaning agent for the instant invention are preferably a carboxylic acid. More specifically, the carboxylic acid may be chosen from, but not limited to glycine, oxalic acid, malonic acid, succinic acid, citric acid, tartaric acid, gluconic acid, nitrilotriacetic acid, their salts and mixtures thereof. [para. 0047].
Other substances useful as corrosion inhibitors and/or cleaning agents include but are not limited to ethylene-diaminetetraacetic acid (EDTA), benzotriazole (BTA), tolytriazole, BTA derivatives, such as BTA carboxylic acids, boric acid, fluoroboric acid, cystine, haloacetic acids, glucose, dodecyl mercaptan and mixtures thereof. [para. 0047]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corrosion inhibitor, of the cleaning composition of Wu, to include the corrosion inhibitor species of boric acid, of the cleaning composition of Seijo, because it is an effective alternative corrosion inhibitor in cleaning compositions for titanium nitride-containing substrates, as taught by Seijo [para. 0047; Abstract]. 
Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP § 2143, B. Here, Wu discloses multiple corrosion inhibitor species, such as carboxylic acids and triazole species [para. 0047], that are suitable for the cleaning composition. Seijo teaches most of the same carboxylic acids and triazole species, and further discloses boric acid, as effective corrosion inhibitors in the cleaning composition [para. 0047]. Because both Wu and Seijo rely much of the same corrosion inhibitor species to formulate the cleaning composition, it would have been prima facie  obvious to substitute one of corrosion inhibitors disclosed by Seijo for those in Wu, with the predictable result of providing an effective corrosion inhibitor within cleaning composition of Wu. 
8. Modified Wu discloses the cleaning composition of claim 1, wherein the at least one non- ionic surfactant corrosion inhibitor comprises a polysorbate [Seijo, para. 0048, “Tween”].
10.  Modified Wu discloses the cleaning composition of claim 1, comprising at least one additional corrosion inhibitor selected from the group consisting of 5-aminotetrazole, 5-phenyl- benzotriazole, |H-tetrazole-5-acetic acid, l-phenyl-2-tetrazoline-5-thione, benzimidazole, methyltetrazole, Bismuthiol I, cytosine, guanine, thymine, pyrazoles, iminodiacetic acid (IDA) [claim 3; para. 0018], propanethiol, benzohydroxamic acids, citric acid [claim 3; para. 0018], ascorbic acid, 5-amino-l,3,4-thiadiazole-2-thiol (ATDT), benzotriazole (BTA) [claim 3; para. 0018], 1 ,2,4-triazole (TAZ), tolyltriazole, 5-methyl-benzotriazole (mBTA), 5-phenyl-benzotriazole, 5-nitro-benzotriazole, benzotriazole carboxylic acid [claim 3; para. 0018], 3-amino- 5-mercapto-l,2,4-triazole, |-amino-l,2,4-triazole, hydroxybenzotriazole, 2-(5-amino-pentyl)- benzotriazole, l-amino-|,2,3-triazole, |-amino-5-methyl-l,2,3-triazole, 3-amino-l,2,4-triazole (3- ATA), 3-mercapto-l,2,4-triazole, 3-isopropyl-l,2,4-triazole, 5-phenylthiol-benzotriazole, halo- benzotriazoles (halo =F, CE, Br or J, naphthotriazole, 2-mercaptobenzimidazole (MBI), 2- mercaptobenzothiazole, 4-methyl-2-phenylimidazole, 2-mercaptothiazoline, 5-amino- 1,2,4- triazole (5-ATA), sodium dedecyl sulfate (SDS), ATA-SDS, 3-amino-5-mercapto-l,2,4-triazole, pentylenetetrazole, 5-phenyl-lH-tetrazole, 5-benzyl-lH-tetrazole, Ablumine O, 2-benzylpyridine, succinimide, 2,4-diamino-6-methyl-1,3,5-triazine, thiazole, triazine, methyltetrazole, 1,3- dimethyl-2-imidazolidinone, 1 ,5-pentamethylenetetrazole, 1 -phenyl-5-mercaptotetrazole, diaminomethyltriazine, imidazoline thione, 4-methyl-4H-1,2,4-triazole-3 -thiol, 4-amino-4H- 1,2,4-triazole, 3-amino-5-methylthio-lH-1,2,4-triazole, benzothiazole, imidazole, indiazole, adenine, succinimide, adenosine, carbazole, saccharin, uric acid, and benzoin oxime. benzalkonium chloride, benzyldimethyldodecylammoniuni chloride, myristyltrimethylammonium bromide, dodecyltrimethylammonium bromide, hexadecylpyridinium chloride, benzyldimethylphenylammonium chloride, hexadecyltrimethylammonium p-toluenesulfonate, hexadecyltrimethylammonium hydroxide, 1- methyl-l'-tetradecyl-4,4'-bipyridium dichloride, alkyltrimethylammonium bromide, amprolium hydrochloride, benzethonium hydroxide, benzethonium chloride, benzyldimethylhexadecylammonium chloride, benzyldimethyltetradecylammonium chloride, benzyldodecyldimethylammonium bromide, benzyldodecyldimethylammonium chloride, cetylpyridinium chloride, choline p-toluenesulfonate salt, dimethyldioctadecylammonium bromide, dodecylethyldimethylammonium bromide, dodecyltrimethylammonium chloride, ethylhexadecyldimethylammonium bromide, Girard's reagent, hexadecyl(2-hydroxyethyl)dimethylammonium dihydrogen phosphate, dexadecylpyridinium bromide, hexadecyltrimethylammonium bromide, hexadecyltrimethylammonium chloride, methylbenzethonium chloride, N,N',N'-polyoxy ethylene (10)-N-tallow-1,3-diaminopropane liquid, oxyphenonium bromide, tetraheptylammonium bromide, tetrakis(decyl)ammonium bromide, thonzonium bromide, tridodecylammonium chloride, trimethyloctadecylammonium bromide, |-methyl-3-n-octylimidazolium tetrafluoroborate, |-decyl-3-methylimidazolium tetrafluoroborate, |-decyl-3-methylimidazolium chloride, tridodecylmethylammonium bromide, dimethyldistearylammonium chloride, cetyltrimethylammonium bromide, myristyltrimethylammonium bromide, hexamethonium chloride, dodecylbenzenesulfome acid, sodium dodecylbenzenesulfonate, dodecylphosphonic acid (DDPA), and combinations thereof [claim 3; para. 0018].
11. Modified Wu discloses the cleaning composition of claim 1, wherein the amount of water is in a range from about 50 wt% to about 99.5 wt%, based on the total weight of the composition [claim 1; para. 0010, para. 0017, “80% by weight or greater of water”].
14. Modified Wu discloses the cleaning composition of claim 1, wherein the composition is substantially devoid of abrasive material and alkali and alkaline earth metal hydroxide salts [claim 1; para. 0013; Abstract]. 
15. Modified Wu discloses the cleaning composition of claim 1, wherein the at least one buffering species is a phosphate salt or a quaternary ammonium hydroxide having the formula NRI1R2R3R40H, where R1, R2, R3 and R4 are the same as or different from one another and are selected from the group consisting of C1-C6 alkyls, Co-C10 aryls, and combinations thereof [para. 0013]. 
16. Modified Wu discloses the cleaning composition of claim 1, wherein the composition further comprises at least one organic solvent [para. 0010, “the composition is substantially free of, or contains 2% by weight or less, or 1% by weight or less of an added organic solvent”].
17. Modified Wu discloses the cleaning composition of claim 1, wherein the composition further comprises at least one oxidizing agent [para. 0013, “phosphoric acid”].
18. Modified Wu discloses the cleaning composition of claim 1, wherein said composition further comprises post-plasma etch residue selected from the group consisting of titanium-containing residue, polymeric-residue, copper-containing residue, tungsten-containing residue, cobalt-containing residue, and combinations thereof [para. 0020, “plasma etch residues such as organic residues, organometallic residues, inorganic residues, metallic oxides…with very low corrosion of tungsten, copper, titanium containing substrates”; para. 0021, “plasma etch by which the pattern is transferred to the substrate”; para. 0022, “contacting a substrate having an organic or metal-organic polymer, inorganic salt, oxide, hydroxide, or complex or combination thereof present as a film or residue”].
19. Modified Wu discloses a method of removing material from a microelectronic device having said material thereon, said method comprising contacting the microelectronic device with an aqueous cleaning composition of claim 1 for sufficient time to at least partially remove said material from the microelectronic device [para. 0004, “semi-conductor devices such as advanced DRAMS and microprocessors”; para. 0008; para. 0020-22].
20. Modified Wu discloses the method of claim 19, wherein the material comprises post-plasma etch residue comprising residue selected from the group consisting of titanium-containing compounds, polymeric compounds, copper-containing compounds, tungsten-containing compounds, cobalt-containing compounds, and combinations thereof [para. 0020, “plasma etch residues such as organic residues, organometallic residues, inorganic residues, metallic oxides…with very low corrosion of tungsten, copper, titanium containing substrates”; para. 0021, “plasma etch by which the pattern is transferred to the substrate”; para. 0022, “contacting a substrate having an organic or metal-organic polymer, inorganic salt, oxide, hydroxide, or complex or combination thereof present as a film or residue”].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 7534753 B2)  in view of Seijo et al. (US 20030181342 A1), as applied to claims 1-4, 6, 8, 10-11, and 14-20 above, and further in view of Peters et al. (US 20140137899 A1). 
9. Modified Wu discloses the cleaning composition of claim 8 [Seijo, para. 0048, “Tween”],  but fails to explicitly disclose:
wherein the at least one non-ionic surfactant corrosion inhibitor comprises polyoxyethylene sorbitan monooleate, polyoxyethylene sorbitan monostearate, polyoxyethylene sorbitan monopalmitate, polyoxyethylene sorbitan monolaurate.
However, Peters discloses a composition from removing substances from substrates [Abstract, para. 0003-04] comprising:
Examples of rinsing agents include, but are not limited to, water, pH modified water, deionized water, acetone, alcohols, for example, isopropyl alcohol and methanol, Dimethylsulfoxide (DMSO), and N-methylpyrrolidone (NMP). Rinsing agents can also include mixtures including surfactants such as, for example, Glycol Palmitate, Polysorbate 80, Polysorbate 60, Polysorbate 20, Sodium Lauryl Sulfate, Coco Glucoside, Lauryl-7 Sulfate, Sodium Lauryl Glucose Carboxylate, Lauryl Glucoside, Disodium Cocoyl Glutamate, Laureth-7 Citrate, Disodium Cocoamphodiacetate, nonionic Gemini surfactants including, for example, those sold under the tradename ENVIROGEM 360, nonionic fluorosurfactants including, for example, those sold under the tradename Zonyl FSO, ionic fluorinated surfactants including, for example, those sold under the trade name Capstone FS-10, Oxirane polymer surfactants including, for example, those sold under the tradename SURFYNOL 2502, and poloxamine surfactants, including, for example, those sold under the tradename TETRONIC 701, and mixtures thereof. Further, the rinsing agent can be water containing a sulfonated monomer or polymer in an amount ranging from less than 1% to the limit of solubility of the sulfonated monomer or polymer in the water. In one particular illustrative embodiment, a rinsing agent may include the stripping solution [para 0053].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polysorbate surfactant, of modified Wu [Seijo, para. 0048, “Tween”], to include one of the polysorbate surfactant species (i.e., Polysorbate 80, Polysorbate 60, Polysorbate 20), of the composition of Peters, because they are known effective polysorbate surfactants for improving the removal of materials from a substrate, as taught by Peters [Abstract, para. 0003-04; para. 0053].
Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP § 2143, B. Here, Wu discloses Surfynol surfactants are suitable within the cleaning composition [para. 0019] and Seijo teaches “Specific non-limiting examples of surfactants are Surfynol.RTM., Triton.RTM., Tergitol.RTM., and Tween.RTM” [para. 0033]. Peters discloses polysorbates as well as Surfynol surfactants are effective in rinsing compositions [para. 0053]. Because both Wu and Seijo rely on Surfynol surfactants to formulate the cleaning composition, and Seijo further teaches polysorbates (i.e., Tween) as an effective alternative surfactant to Surfynol, it would have been prima facie obvious to substitute one of polysorbate surfactants disclosed by Peters for the polysorbate surfactant in modified Wu, and/or the Surfynol surfactant, of Wu, with the predictable result of providing an effective surfactant within the cleaning composition of Wu. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited reference to Wojtczak et al.( US 6224785 B1) is cited to show a cleaning comprising at least water, a fluoride compound, and an organic amine [Abstract; claim 1]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/
Examiner, Art Unit 1713                                                                                                                                                                                           
/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://pubchem.ncbi.nlm.nih.gov/compound/n_n-dimethylformamide#section=Viscosity
        2 https://pubchem.ncbi.nlm.nih.gov/compound/n_n-dimethylformamide#section=Viscosity